DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment to the claim languages has been fully considered and made of record.  Claims 16-24 and newly added claim 25 are now pending.

Claims rejoinder
Claim 13 is generic and allowable.  Pursuant to the procedures set forth in MPEP § 821.04(B), claim 14, 16-21, directed to the allowable generic base claim 13, previously withdrawn from consideration as a result of a restriction requirement, is/are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 8/19/21 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Objections
Claim 24 is objected to because of the following informalities: 
.  Appropriate correction is required.

Conclusion
This application is in condition for allowance except for the pending claim objected to and/or formal matters set forth above: 
Claim 24 must be rewritten in standard independent claim format including all of the limitations of claim 13 for each of wire cutter apparatus (e.g., a first wire cutter apparatus, and a second wire cutter apparatus must be including all of the limitations of claim 13).
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under 37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH N TRINH whose telephone number is (571)272-4569. The examiner can normally be reached M-TH ~6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.






/MINH N TRINH/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        

mt